Citation Nr: 0201099	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  97-33 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for narcolepsy, including 
cataplexy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Paul E. Clinco, M.D.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

This case was the subject of a January 1999 hearing before 
the undersigned Board member, and was the subject of a Board 
remand dated in June 1999.


FINDINGS OF FACT

1.  The veteran had narcolepsy during service.

2.  Although there is evidence that the veteran had 
narcolepsy prior to service, this evidence is not clear and 
unmistakable (obvious or manifest).

3.  The balance of the medical evidence, when viewed in the 
context of the attestations as to the veteran's credibility, 
tends to show that, notwithstanding the August 1972 
neurologist's note, narcolepsy certainly existed during, and 
most likely began in service.


CONCLUSION OF LAW

Narcolepsy is presumed to be incurred in active service.  38 
U.S.C.A. § 1110 (West 1991);  38 C.F.R. §§ 3.303, 3.304 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for narcolepsy.  He was 
born in September 1945.

A service medical record dated June 1964 shows that the 
veteran sought medical help for sleeping problems.  The 
service medical record further indicates that the veteran was 
being seen by military physicians for sleeping problems, with 
most of the work-ups completed, but none of the work-up 
records were available to the treating physician on the date 
he saw the veteran.  The physician planned to obtain the 
work-up records and prescribe treatment accordingly.  The 
inservice work-up records of the veteran's sleeping problems 
are not associated with the claims file.

The service medical records contain no additional records of 
treatment for sleeping problems.  Neurologic clinical 
evaluation at the veteran's August 1966 service discharge 
examination was normal.

An August 1972 office note of a private neurologist describes 
a tendency of the veteran to fall asleep easily and 
inappropriately since about the age of 10 years.  The veteran 
reported to the neurologist that this condition limited his 
education because he often fell asleep in class or while 
trying to study.  The history as evaluated by the physician 
further includes typical cataplectic attacks, usually 
provoked by laughter, since childhood.  The office note also 
discusses symptoms of falling asleep on forced marches while 
in the military, and post-service diagnosis and treatment for 
narcolepsy.  The neurologist diagnosed the veteran as having 
a true narcoleptic syndrome with attacks of both narcolepsy 
and cataplexy. 

In a January 1996 letter written on the veteran's behalf, a 
VA neurologist summarized his detailed findings by stating 
that the veteran had been objectively diagnosed as having 
narcolepsy-cataplexy syndrome with mean sleep latency (MSLT) 
testing verification; and that the likelihood that the 
disorder arose in the 1960s while the veteran was serving in 
the military was high.

During a May 1996 VA neurological examination, the examiner's 
impression was narcolepsy/cataplexy, as evidenced by history 
and by markedly abnormal short sleep latencies at the Tucson 
VAMC.  He opined that since this disorder was acquired HLA 
related at random, there was no reason to doubt the veteran's 
assertions that the disorder was entirely missed medically, 
in the 1960s, by the general physicians in the military. 

The veteran underwent another VA neurological examination in 
connection with his claim for service connection for 
narcolepsy in November 1999.  After the examination, the RO 
sought clarification as to whether narcolepsy pre-existed, 
was caused by, was aggravated by, or arose in service.  In 
March 2000, the examiner saw the veteran again.  In his 
follow-up opinion, the examiner opined that it was unlikely 
that the veteran's narcolepsy was causally linked to his 
period of active service or was aggravated by service.  He 
further asserted that it was not obvious or manifest that the 
veteran's narcolepsy preexisted service. 

The veteran has also submitted lay statements supporting his 
contention that he experienced a sleep disorder during his 
active service and describing his post-service problems with 
narcolepsy, including statements from friends, family members 
and fellow servicemen.  Many of these statements convincingly 
vouch for the veteran's work ethic and personal integrity.

Especially convincing is the January 1998 RO hearing 
testimony provided by Paul E. Clinco, M.D., a former 
emergency room physician, who conceded that he did not have 
the medical expertise to offer an opinion as to when the 
veteran the veteran's narcolepsy began, but strongly 
expressed his respect for the veteran's work ethic and 
honesty.  He further described the unusual nature of the 
veteran's disability - in his many years of seeing patients 
(presumably in an emergency room setting, where one might not 
expect to come across many complaints of narcolepsy), he had 
come across narcolepsy only once.  To similar effect, a 1966 
newspaper article submitted by the veteran describes the 
unusual nature of narcolepsy, and difficulties in diagnosing 
narcolepsy as opposed to many other more common sleep-related 
disorders.

During the veteran's January 1999 Board hearing, he argued 
that if his narcolepsy, as currently manifested, existed 
prior to service, he would not have enlisted to serve in the 
military.  Still, he had trouble discounting the history, as 
reflected in the private neurologist's August 1972 office 
note, of narcolepsy symptoms since age 10.

Claims Development

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The statute significantly heightens VA's duty to assist the 
veteran in development of his claim.  On preliminary review 
of this matter, the Board concludes that the requirements of 
these new provisions have not been met fully.  However, 
because the benefit sought on appeal is being granted in 
full, the Board finds that it is not prejudicial to the 
claimant to proceed to adjudicate the claim for service 
connection for narcolepsy, to include cataplexy, based on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991);  38 C.F.R. § 3.304(b) (2000);  Crowe v. Brown, 7 Vet. 
App. 238 (1994).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service is required to rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 1991);  
38 C.F.R. 3.304(b).

In Crowe, the United States Court of Appeals for Veterans 
Claims (Court) indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such conditions 
as are recorded in examination reports, and that history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1);  Crowe, 7 Vet. App. at 
245.  38 U.S.C.A. § 1111 says nothing about the kind of 
evidence that can be used to rebut the presumption of 
soundness.  The statute requires only that the evidence, 
whatever it may be, must lead, clearly and unmistakably, to 
the conclusion that the injury or disease existed before the 
veteran entered the service.  Harris v. West, 203 F. 3d 1347 
(Fed. Cir. 2000).




Discussion

While narcolepsy or cataplexy was not diagnosed in service, 
the record contains numerous medical opinions that the 
veteran had narcolepsy, including cataplexy, during service.  
These opinions are based on the evidence in the service 
medical records of complaints concerning sleep disturbance 
warranting work up and sophisticated post service evaluation 
and testing.  The Board finds no reason to doubt these many 
qualified medical opinions.

Having found that narcolepsy existed during service, the next 
question the Board must address is whether the condition pre-
existed service.  Here, the medical opinions of record are 
split.  Some seem to ignore the 1972 private treatment record 
that contains highly credible statements of medical history 
offered in the context of treatment of sleep disturbance 
years prior to entry into service as well as in service.  The 
1972 report contains a diagnosis of narcolepsy and appears to 
at least infer its existence prior to service.   But the 
medical opinions in the claims folder also reflect that, 
absent sleep latency studies, narcolepsy is a particularly 
difficult and deceptive current diagnosis, much less a 
retrospective diagnosis.  Thus, even assuming sleep 
disturbance of some variety pre-existed service, the degree 
of medical probability that these manifestations equaled 
narcolepsy is in doubt absent some clinical confirmation.  On 
the other hand, there is indisputable evidence that the 
veteran experienced sleep disturbance of such severity in 
service as to warrant medical work up.  The Board 
acknowledges that the private neurologist's 1972 opinion 
inferring that the veteran's narcolepsy began at around age 
10, based on cataplexy attacks and other characteristic 
symptoms as reported by the veteran, is evidence toward 
rebutting the presumption of soundness.  The Board further 
believes that the RO was well within the reasonable exercise 
of fact finding discretion to conclude that this, and other 
evidence, was sufficient evidence to rebut the presumption of 
soundness.

After very close consideration, however, the undersigned 
takes a different view.  Although the private neurologist may 
well have been correct in 1972 in diagnosing the onset of the 
veteran's condition at about age 10, there is manifest 
uncertainty in diagnosing even current narcolepsy by history 
only, and in distinguishing it from other much more common 
sleep-related disorders, much less diagnosing an onset 18 
years prior to the date the office note was prepared.  The 
Board finds the threshold for rebutting the presumption of 
soundness - clear and unmistakable (obvious or manifest) 
evidence that the veteran had narcolepsy prior to service - 
is not met.  There is just too large a margin of error in 
diagnosing, by history only, the onset of the condition 18 
years prior to the date the neurologist's August 1972 office 
note was prepared.  The differing medical opinions of record, 
to include a VA physician's opinion that there is a high 
likelihood that narcolepsy began during service, and another 
VA physician's opinion that it was not "obvious or 
manifest" that the veteran had narcolepsy prior to service, 
serve to further illustrate the inherent difficulty in trying 
to pin down the onset as having occurred prior to service.  

The VA medical opinions of record barely tip the overall 
preponderance of the evidence in the veteran's favor, even 
without consideration of the presumption of soundness.  
Though the question is a close one, the balance of the 
medical evidence, when viewed in the context of the 
attestations as to the veteran's high credibility, tends to 
show that, notwithstanding the August 1972 neurologist's 
note, narcolepsy certainly existed during, and most likely 
began in service.  In this context, the Board is mindful of 
the fact that what may have been critical evidence, the sleep 
work ups in service, can not now be located.  The Board 
further concludes that even if the presumption of soundness 
is not applicable in this case, the medical evidence is 
simply too close to call as to whether true narcolepsy pre-
existed service.  Where the positive and negative evidence is 
in approximate balance on such a material question, the 
benefit of the doubt doctrine requires that that question be 
resolved in the veteran's favor.  On the other hand, the 
service medical records contain clinical evidence that far 
more solidly supports the opinions that narcolepsy existed 
during the claimant's active duty.  Accordingly, service 
connection for narcolepsy, to include cataplexy, is granted.



ORDER

Service connection for narcolepsy, to include cataplexy, is 
granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

